66 F.3d 345
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Martin G. REIFFIN.
No. 95-1483.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1995.
ORDER OF REMAND

1
Upon consideration of appellant's unopposed motion,

It is hereby ordered:

2
That this case be remanded to the United States Patent and Trademark Office for reopening of the prosecution of the application so as to provide for reconsideration by the examiner of the patentability of the claims in view of newly discovered references and to permit applicant to distinguish his invention over the new references by affidavit, declaration and/or argument and by the filing of amended or new claims.